Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on June 13, 2020.

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS documents filed on December 10, 2020, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-13 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEDI et al. (US 2011/0087276).
In reference to claims 1-3, 10-13 and 20-24, BEDI et al. discloses an end effector comprising: an anvil blade channel 133 formed in and extending from a first end to a second end diagram below), wherein the first direction is different from the second direction; and a staple driver ramp 167 configured to urge the staples 400 from the cartridge cavities 151 as the staple driver ramp moves from a first end of the cartridge to a second end of the cartridge.


    PNG
    media_image1.png
    173
    323
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over BAXTER, III et al. in view of BEDI et al. (US 2011/0087276).
Regarding claims 1-3, 5-13, 15-24 and 26-30, BAXTER, III et al. discloses an end effector (figure 204) comprising: an anvil blade channel 9152 flanked by a first track 9154 formed in (figure 208) and extending from a first end to a second end of an anvil face (figure 208) to bisect the anvil face  into a first half and a second half; a plurality of staple pockets 9026 positioned on the anvil face; a cartridge 9020 including a cartridge face (figure 203) defining a cartridge blade channel 9230 flanked by a second track 9218 and cavities 9024 configured to retain a plurality of staples 10030 having a first leg 10032 and a second leg 10032 extending perpendicularly (figure 283) from the longitudinal axis  of a crown 10030 in a an open staple configuration (figure 284) and the first leg extending in a first direction and the second leg extending in a second direction in a closed staple configuration (figure 282), wherein the first direction is different from the second direction (see figure 282 diagram below); a blade 9116 movable within the anvil blade channel 9152 from the first end of the anvil 9022 to the second end of the anvil 9022, the anvil blade of an I-shape (figure 208) such that an first flange 9110 translates through the first track 9154 and a second flange 9112 that translates through the second track; a staple driver ramp 9204 configured to urge the staples 10030 from the cartridge cavities 9024 as 

    PNG
    media_image2.png
    179
    187
    media_image2.png
    Greyscale

BAXTER, III et al. does not disclose the anvil face having staple pockets that form the staple legs in a closed configuration as claimed.  BEDI et al. teaches an end effector comprising: an anvil blade channel 133 formed in and extending from a first end to a second end (figure 17) of an anvil face 130 to bisect the anvil face 130 into a first half and a second half; a plurality of staple pockets 132 positioned on the anvil face (figure 17); a blade 164 movable within the anvil blade channel 133 from the first end of the anvil to the second end of the anvil; a cartridge including a cartridge face 158 defining a cartridge blade channel 156 and cavities 151 configured to retain a plurality of staples 400 having a first leg 404 and a second leg 406 extending perpendicularly (figure 49) from the longitudinal axis 401 of a crown 402 in a an open staple configuration and the first leg extending in a first (offset) direction away from the longitudinal axis and the second leg extending in a second (offset) direction away from the longitudinal axis in a closed staple configuration (figure 52; diagram below), wherein the first direction is different from the second direction; and a staple driver ramp 167 configured to urge the staples 400 from the cartridge cavities 151 as the staple driver ramp moves from a first end of the cartridge to a second end of the cartridge.


    PNG
    media_image1.png
    173
    323
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the staple pockets in the anvil of BAXTER, III et al. to form staple legs in different offset directions in different planes as claimed, since paragraphs 127 & 129 and  BEDI et al. teaches such a modification is equally sufficient to retain tissue as desired (in column 140 lines 51-59) by BAXTER, III et al.
Claims 4, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over BAXTER, III et al. in view of BEDI et al. (US 2011/0087276) as applied to claims 1, 10 and 20 above, and further in view of THOMPSON et al. (US 2016/0324527).
With respect to claims 4, 14 and 25, BAXTER, III et al. in view of BEDI et al. discloses an end effector comprising an anvil and cartidge configured as claimed, wherein the anvil has a first end that is pivotally coupled to a first end of the cartridge.  Neither BAXTER, III et al. nor BEDI et al. disclose the anvil having a first end and a second end that are each respectively coupled to a first end and a second end of the cartridge as claimed.  
THOMPSON et al. teaches an end effector (figures 3A-3B) comprising: an elongated first jaw 72 having a first end pivotally coupled 76 to a first end of an elongated second jaw 74 and a second end of the first jaw 72 coupled 46, 48 to a second end of the second jaw 74.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



January 14, 2022